DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “depositing a hard mask layer … on the LDD region” and “patterning the hardmask layer to form an opening … exposing a portion of the LDD region.” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner further notes that although the instant application is a divisional of Application No. 15/130,205 now U.S. Patent No. 10,998,443 B2, the instant application includes additional claims 11-20 that are not consonant with the original restriction requirement. While these claims require steps of “disposing” and “forming,” these steps do not impart sufficient differentiation from the structures such that the process as claimed can be used to make another, materially different product, or the product as claimed can be made by another and materially different process as required by the restriction requirement in the parent case dated January 26, 2017. 
The prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply in situations where the claims under examination are not consonant with the restriction requirement. See MPEP 804.01. Because claims 11-20 are not consonant with the restriction requirement, they are subject to the nonstatutory double patenting below.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14-17 of U.S. Patent No. 10,998,443 B2. Although the claims at issue are not identical, they are not patentably distinct for the following reasons. (Examiner further notes that while the instant claims are directed to methods of manufacture, the claimed steps of disposing and forming do not differentiate the instant claims over the limitations of the patent because the structures included therein are inherently formed and disposed.)
All of the limitations of Claim 11 are taught by claim 9 of U.S. Patent No. 10,998,443 B2.
All of the limitations of Claim 12 are taught by claim 9 of U.S. Patent No. 10,998,443 B2 (see col. 13, line 38 wherein claim 9 sets forth the claimed width of the source/drain region).
All of the limitations of Claim 13 are taught by claim 9 of U.S. Patent No. 10,998,443 B2 (see col. 14, line 2 wherein claim 9 sets forth the claimed width of the LDD region).
All of the limitations of Claim 14 are taught by claim 9 of U.S. Patent No. 10,998,443 B2 (see col. 13, line 41 wherein claim 9 sets forth the claimed width).
All of the limitations of Claim 15 are taught by claim 9 of U.S. Patent No. 10,998,443 B2 (see col. 13, line 41 wherein claim 9 sets forth the claimed width).
All of the limitations of Claim 16 are taught by claim 14 of U.S. Patent No. 10,998,443 B2.
All of the limitations of Claim 17 are taught by claim 15 of U.S. Patent No. 10,998,443 B2.
All of the limitations of Claim 18 are taught by claim 16 of U.S. Patent No. 10,998,443 B2.
All of the limitations of Claim 19 are taught by claim 14 of U.S. Patent No. 10,998,443 B2 (see col. 14, line 32, wherein claim 14 sets forth the claimed width).
All of the limitations of Claim 20 are taught by claim 117 of U.S. Patent No. 10,998,443 B2.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious depositing a hardmask layer on the first gate electrode stack, the second gate electrode stack and on the LDD region, patterning the hardmask layer to form an opening between the second and third spacers and exposing a portion of the LDD region, etching the LDD region to form a first partial LDD region abutting the second spacer and a second partial LDD region abutting the third spacer, and forming a source/drain region abutting the first and second partial LDD regions, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819